Bloodworth, J.
1. “Failure to give a certain instruction to the jury in connection with an instruction given which was correct in itself cannot he taken advantage of by excepting to the instruction given.” Atlanta & West Point Railroad Co. v. Miller, 23 Ga. App. 347 (3) (98 S. E. 248); See Ray v. State, 23 Ga. App. 124 (97 S. E. 555); Roberts v. State, 114 Ga. 450 (2), 452 (40 S. E. 297), and cases cited. Under the rulings in the foregoing cases the first special ground of the motion for a new trial presents nothing for the consideration of this court.
2. Under the facts of the case it was not error for the judge to fail to charge upon the subject of res judicata.
3. As this court cannot say that the verdict, which has the approval of the judge who tried the case, is unsupported by any evidence, this court is without authority to interfere.

Judgment on main bill of exceptions affirmed; cross-bill dismissed.


Broyles, O. J., and Luke, J., concur.